Exhibit 10.01 CONTRIBUTION AGREEMENT APCLARK, LLC aDelaware limited liability company and BLACKSANDS PETROLEUM, INC. aNevada corporation together with KP-RAHR VENTURE III, LLC a Texas limited liability company Date: July 20, 2012 (i) CONTENTS ARTICLE 1 DEFINITIONS 3 ARTICLE 2 CONTRIBUTIONS AND CLOSING 8 ARTICLE 3 REPRESENTATIONS AND WARRANTIES 9 ARTICLE 4 SURVIVAL AND INDEMNIFICATION 18 ARTICLE 5 POST CLOSING COVENANTS 19 ARTICLE 6 EFFECT OF CLOSING 20 ARTICLE 7 CONFIDENTIALITY AGREEMENT 22 ARTICLE 8 MISCELLANEOUS 22 EXHIBITS LIST: EXHIBIT A: ASSETS EXHIBIT A-1: MINERAL INTERESTS EXHIBIT B: COMPANY AGREEMENT EXHIBIT C: ASSIGNMENT, BILL OF SALE, AND CONVEYANCE EXHIBIT D: PERMITTED ENCUMBRANCES – RESERVED RIGHTS EXHIBIT E: PERMITTED ENCUMBRANCES – LIENS EXHIBIT F: SCHEDULED ACCOUNTS PAYABLE EXHIBIT G: INITIAL KP-RAHR CASH CONTRIBUTION EXHIBIT H: INSURANCE EXHIBIT I: GAS IMBALANCES (ii) CONTRIBUTION AGREEMENT This Contribution Agreement (“Agreement”) is entered into this 20th day of July, 2012 (“Effective Date”), by and among BLACKSANDS PETROLEUM, INC., a Nevada corporation (“BPI”), KP-RAHR VENTURE III, LLC, a Texas limited liability company (“KP-RAHR”) and APCLARK, LLC, a Delaware limited liability company (“APCLARK”). BPI, KP-RAHR and APCLARK are herein each a “Party” and called herein collectively the “Parties.” WITNESSETH: WHEREAS, BPI is currently the owner of certain producing, nonproducing and undeveloped oil and gas properties and other related assets and related obligations and liabilities associated with such assets and desires to contribute such properties, assets and related obligations and liabilities to APCLARK in exchange for the membership interest described herein in APCLARK upon and subject to the terms and conditions hereinafter provided; WHEREAS, KP-RAHR wishes to contribute cash and other valuable consideration and make the same available to APCLARK in exchange for the membership interest described herein in APCLARK upon and subject to the terms and conditions hereinafter provided; and WHEREAS, APCLARK wishes to accept the contributions of BPI and KP-RAHR in exchange for issuance of membership interests in APCLARK as detailed herein; NOW, THEREFORE, in consideration of the premises and the mutual promises herein made, and in consideration of the representations, warranties, and covenants herein contained, the Parties agree as follows: ARTICLE 1 DEFINITIONS “Affiliate” or “Affiliates” means (i) with respect to BPI or KP-RAHR, any corporation, limited liability company, association, partnership or person that directly or indirectly, through one or more intermediaries, controls, is controlled by, or under common control with, BPI or KP-RAHR, and (ii) any of BPI’s or KP-RAHR’s officers, directors and shareholders. “Assets” means BPI’s right, title and interest in and to the following (except to the extent constituting Excluded Assets): (i) All of the stated WIand NRI (as defined below) in the Wellsand/or Units described on Exhibit“A” hereto, an equal undivided interest in the Equipment used in producing, operating and maintaining each Well respectively, and an equal undivided interest in the Units described or referred to on Exhibit “A”; (ii) 100% of BPI’s interests in the Mineral Interests described on Exhibit“A-1” (Borden County) hereto and any and all the Lands covered thereby from the surface down inclusive of any and all zones, whether known or unknown and an equal undivided interest in the Equipment located thereon and used in connection therewith to the extent such Equipment is not described in (i) above; CONTRIBUTION AGREEMENT (Page 3 of 29) BLACKSANDS AP-CLARK (iii) To the extent the following relate to any of the property described in (i), (ii) or (iii), the same undivided interest as specified for the related property above: All of the licenses, permits, contracts, agreements and other instruments owned by BPI (other than bonds posted by BPI) which concern and relate to any of the Wells, Mineral Interests, Lands, and/or Equipment insofar as same concern or relate to the Wells, Mineral Interests, Lands, and/or Equipment, or the operation thereof, including, without limitation, oil, gas and condensate purchase and sale contracts; permits; rights-of-way; easements; licenses; servitudes; estates; surface leases; farmin and farmout agreements; division orders and transfer orders; bottomhole agreements; dry hole agreements; area-of-mutual interest agreements; salt water disposal agreements; geologic and geophysical agreements; acreage contribution agreements; operating agreements; balancing agreements; and unit agreements; pooling agreements; pooling orders; communitization agreements; processing, gathering, compression and transportation agreements; facilities or equipment leases relating thereto or used or held for use in connection with the ownership or operation thereof or with the production, treatment, sale or disposal of Hydrocarbons; and all other contracts and agreements related to the Wells, Mineral Interests, Lands, and/or Equipment; (iv) To the extent the following relate to any of the property described in (i), (ii) or (iii), an undivided interest that corresponds to the interest in such property to be conveyed hereunder: All records and, to the extent transferable, all other contract rights, intangible rights (excluding BPI’s trademarks and service marks), inchoate rights, choses in action, rights under warranties made by prior owners, manufacturers, vendors or other third parties, and rights accruing under applicable statutes of limitation or prescription; and (v) To the extent the following relate to any of the property described in (i), (ii) or (iii), an undivided interest that corresponds to the interest in such property to be conveyed hereunder: All payments, and all rights to receive payments, with respect to the ownership of the production of Hydrocarbons from, or the conduct of operations on, the Assets and the interests to be conveyed to APCLARKhereunder accruing after the Effective Date. “Basic Documents” has the meaning set forth in Article 3.01(l) hereof. “BPI Indemnified Party” has the meaning set forth in Article 4.02 hereof. “KP-RAHR Indemnified Party” has the meaning set forth in Article 4.03 hereof. “Class A Membership Units” shall have the meaning given them in the Company Agreement “Class B Non-Voting Convertible Preferred Membership Units” shall have the meaning given them in the Company Agreement. “Closing” has the meaning set forth in Article2.04 hereof. CONTRIBUTION AGREEMENT (Page4 of 29) BLACKSANDS AP-CLARK “Closing Date” has the meaning set forth in Article 2.04 hereof. “Company Agreement” means the Company Agreement of APCLARK in the form attached hereto as Exhibit “B”. “Conveyance Documents” means the Assignment, Bill of Sale and Conveyance in the form attached hereto as Exhibit“C”, together with those other forms of assignments, bills of sale, deeds and other instruments the Parties agree are necessary or appropriate to convey title to the Assets from BPI to APCLARK. “Equipment” meansall the tangible personal property, tools, machinery, materials, pipelines, gas plants, gathering systems, equipment, fixtures and improvements, which are incident or attributable to the Wells, Mineral Interests, Lands and/or Units or with the production, treatment, sale or disposal of Hydrocarbons or water produced therefrom or attributable thereto, on the Effective Date. “Final Settlement Date” has the meaning set forth in Article 6(h) hereof. “Final Settlement Statement” has the meaning set forth in Article 6(h) hereof. “Governmental Approvals” means the approvals of such assignments of federal, state, and Indian leases as required consent to assignment, on the forms required by the governmental or tribal agency having jurisdiction thereof. “Hazardous Materials” means any toxic or hazardous materials or substances, or solid wastes, including asbestos, buried contaminants, chemicals, flammable or explosive materials, radioactive, materials, petroleum and petroleum products, and any other chemical, pollutant, contaminants substance or waste that is regulated by any governmental entity under any environmental law. “Hydrocarbons” means crude oil, natural gas, casinghead gas, coalbed methane, condensate, helium, sulphur, SO2, CO2, natural gas liquids and other gaseous and liquid hydrocarbons or any combination thereof. “Imbalances” has the meaning set forth in Article 6(f) hereof. “Indemnified Party” has the meaning set forth in Article 4.04(a) hereof. “Indemnifying Party” has the meaning set forth in Article 4.04(a) hereof. “Initial KP-RAHR Cash Contribution” has the meaning set forth in Article 2.02 below. “Lands” means the lands covered by the Mineral Interests. “Leases” means the oil and gas leases or oil, gas, and mineral leases. CONTRIBUTION AGREEMENT (Page5 of 29) BLACKSANDS AP-CLARK “Loss” or “Losses” means all damages, payments, penalties, fines, assessments, costs amounts paid in settlement, obligations, taxes losses (including reductions in the value of Assets), liabilities expenses and fees incurred, including court costs and attorneys’ fees and expenses and costs of investigating, preparing or defending any action or proceeding. “Mineral Interests” means the Leases and any mineral interest owned by BPI in and to the Lands. “NRI” means a fractional or percentage interest in and to all Hydrocarbons produced from or allocated to a Well or Unit after deduction of all lessors’ royalties, overriding royalties, and other burdens and payments out of production that burden such fractional or percentage interest in such Well or Unit. “Partnership Property” has the meaning set forth in Article 3.01(q) hereof. “Permitted Encumbrances” means, with respect to the Assets, the following: (i) liens for taxes not yet due or, if due, being challenged in good faith by appropriate proceedings; (ii) materialmen’s, mechanics’ and other similar liens or charges arising in the ordinary course of business for obligations that are not delinquent and that will be paid or discharged in the ordinary course of business or, if delinquent, that are being contested in good faith in the ordinary course of business; (iii) easements, rights-of-way, servitudes, permits, surface leases, and other rights granted to or reserved for third parties in respect of surface operations (including without limitation those rights set forth in Exhibit“D” attached hereto and made a part hereof for all purposes) that do not materially interfere with the operation of the portion of the Assets burdened thereby; (iv) rights reserved to or vested in any governmental authority to control or regulate any of the Wells or Units and all applicable laws, rules, regulations and orders of such authorities so long as the same: (a) do not decrease BPI’s assigned NRI below the NRI shown in Exhibit“A” or increase BPI’s assigned WI above the WI shown in Exhibit“A” without at least a proportionate increase in BPI’s NRI, or (b) do not create any liens in respect of such Wells or Units; (v) liens arising under operating agreements, unitization and pooling agreements, orders and statutes and production sales contracts securing amounts not yet due or, if due, being contested in good faith in the ordinary course of business as set forth in Exhibit“E” attached hereto and made a part hereof for all purposes; (vi) the terms and conditions of all contracts and agreements relating to the Leases and Wells, including, without limitation, exploration agreements, gas sales contracts, processing agreements, farmins, farmouts, operating agreements, and right-of-way agreements, to the extent such terms and conditions: CONTRIBUTION AGREEMENT (Page6 of 29) BLACKSANDS AP-CLARK (a) do not decrease BPI’s NRI below the NRI shown in Exhibit“A” or increase BPI’s WI above the WI shown in Exhibit“A” without at least a proportionate increase in BPI’s NRI, (b) are normal and customary in the oil and gas industry in the area in which the affected Assets are located, and (c) would not conflict with any other portion of this definition of Permitted Encumbrances; (vii) royalties, overriding royalties, net profits interests, production payments, reversionary interests, and similar interests that do not decrease BPI’s NRI below the NRI shown in Exhibit“A” or increase BPI’s WI above the WI shown in Exhibit“A” without at least a proportionate increase in BPI’s NRI; (viii) conventional rights of reassignment requiring notice to the holders of the rights prior to surrendering or releasing a leasehold interest; and (ix) calls on production exercisable only at prices substantially equivalent to then current fair market value. (x) the absence of Governmental Approvals other than Governmental Approvals that were applicable to a previous transaction involving the transfer of all or any portion of the Assets but were not complied with at the time of the consummation of such transaction. “Product Contracts” has the meaning set forth in Article 3.01(m) hereof. “Related Agreements” means the Conveyance Documents, Products Contracts, Basic Documents and all other contracts, documents and materials required to be delivered pursuant to this Agreement. “Scheduled Accounts Payable” shall mean the outstanding accounts payable of BPI related to the Assets as shown on Exhibit “F”which are agreed to be paid directly to such third parties out of the Initial KP-RAHR Cash Contribution. “Subordinated Lien” means [need to describe completely the current lien and the agreement of the third party to consent to the deal and subordinate their lien] “Survival Period” has the meaning set forth in Article 4.01 hereof. “Tax Partnership” has the meaning set forth in Article 3.01(q) hereof. “Taxes” has the meaning set forth in Article 6(c) hereof. “Third Party Claim” has the meaning set forth in Article 4.04(a) hereof. CONTRIBUTION AGREEMENT (Page7 of 29) BLACKSANDS AP-CLARK “Transfer Requirements” means all consents, approvals, authorizations or permits of, or filings with or notifications to, any third party which must be obtained, made or complied with for or in connection with the transactions contemplated by this Agreement in order (a) for such transactions to be effective, (b) to prevent any termination, cancellation, default, acceleration or change in terms (or any right arising therefrom) under any terms, conditions or provisions of any Asset (or of any agreement, instrument or obligation relating to or burdening any Asset or any interest therein or portion thereof) as a result of such transactions, or (c) to prevent the creation or imposition of any lien, charge, penalty, restriction, security interest or encumbrance on or with respect to any Asset or any interest therein or portion thereof (or any right arising therefrom) as a result of such transactions. “Wells” means wells for the production of Hydrocarbons or which are located on the Lands. “WI” means the entirety of the working interest held by BPI in and to the Leases. ARTICLE 2 CONTRIBUTIONS AND CLOSING 2.0 BPI Contribution of Assets.At and subject to the Closing, in exchange for the issuance of the Class A Membership Units in APCLARK, BPI shall transfer ownership of all of the Assets to APCLARK pursuant to the Conveyance Documents, free and clear from all encumbrances other than the Permitted Encumbrances and the Subordinated Lien (which shall be subordinated and rights waived in form approved by KP-RAHR as determined in KP-RAHR’s sole discretion). 2.02 KP-RAHR Contribution.At and subject to the Closing, and subject to the requirements of the Company Agreement, KP-RAHR agrees to deliver an amount equal to the required Cash Contribution on behalf of KP-RAHR as provided for in the Company Agreement, in exchange for the issuance at the Closing of the Class B Non-Voting Convertible Preferred Membership Unitsin APCLARK.That portion of the KP-RAHR Contribution to be delivered in cash at the Closing (and the details of the entity to which such amounts will be delivered including the payment of Scheduled Accounts Payable) is a detailed in Exhibit “G” hereto (the “Initial KP-RAHR Cash Contribution”). 2.03 Issuance of APCLARK Membership Interests.At and subject to the Closing, BPI, KP-RAHR, and APCLARK shall execute the Company Agreement and APCLARK shall issue (i) the Class A Membership Units in APCLARK to BPI and (ii) the Class B Non-Voting Convertible Preferred Membership Units in APCLARK to KP-RAHR. 2.04 Closing.The closing of the transactions contemplated by this Agreement (the “Closing”) will take place at the offices of The Strong Firm P.C., 10003 Woodloch Forest Drive, Suite 210, The Woodlands, Texas 77380, simultaneously with the execution of this Agreement on July 20, 2012, or at such other place, date and time as the KP-RAHR and BPI may mutually determine (the “ClosingDate”). CONTRIBUTION AGREEMENT (Page8 of 29) BLACKSANDS AP-CLARK 2.05 Deliveries at the Closing.At the Closing (i)BPI will deliver to APCLARK the Conveyance Documents, (ii) KP-RHAR will deliver to BLACKSAND APCLARK the Initial Cash Contribution; and (iii) APCLARK shall issue the Class (i) the Class A Membership Units in APCLARK to BPI and (ii) the Class B Non-Voting Convertible Preferred Membership Units in APCLARK to KP-RAHR. 2.06 Closing. Closing shall occur on or before July 20, 2012. ARTICLE 3 REPRESENTATIONS AND WARRANTIES 3.01 Representations and Warranties of BPI.BPI represents and warrants to KP-RAHR and APCLARK that the statements contained in this Article3.01 are true and correct as of the Closing Date: (a) BPI is a Nevada corporation and is duly organized, validly existing and in good standing under the laws of the State of Nevada, and is qualified to do business and in good standing under the laws of the State of Nevada. (b) BPI has all requisite power and authority corporate and/or otherwise, to carry on its business as presently conducted, to enter into this Agreement and the Related Agreements, to perform its obligations under this Agreement and the Related Agreements. (c) The execution and delivery of this Agreement and the Related Agreements have been, and the execution and delivery of all certificates, documents and instruments required to be executed and delivered by the BPI at Closing, and the consummation of the transactions contemplated hereby and thereby as of the Closing Date shall have been duly authorized by all necessary action on the part of the BPI. No further authorization is required by any law, statute, regulation, court order or judgment applicable to the BPI. This Agreement and the Related Agreements constitute the legal, valid and binding obligations the BPI enforceable in accordance with their respective terms, subject however, to the effects of bankruptcy, insolvency, reorganization, moratorium and similar laws, as well as to principles of equity (regardless of whether such enforceability is considered in a proceeding in equity or at law). After Closing, the BPI will have the ability to continue in its same business without a fundamental change in the nature or scope of its business. (d) The execution and delivery of the Agreement and the Related Agreements and the consummation of the transactions contemplated hereby and thereby will not (i)violate, or be in conflict with, any provisions of the BPI’s governing documents, (ii)constitute a breach of, or any event of default under, any contract or agreement to which the BPI is a party or by which it or its assets are bound, or constitute the happening of an event or condition upon which any other party to such a contract or agreement may exercise any right or option which will materially adversely affect any of the Assets, (iii)violate any judgment, decree, order, statute, rule or regulation applicable to BPI, or (iv) result in any material liability to KP-RAHR under the terms of any contracts or agreements. CONTRIBUTION AGREEMENT (Page9 of 29) BLACKSANDS AP-CLARK (e) Except as set forth on Exhibit “H” hereto, no suit, action or other proceeding is pending before any court or any governmental agency as of the date of this Agreement to which the BPI is a party or which involves the Assets and which might result in a material impairment or loss of the BPI’s title to the Assets or that might materially hinder or impede the operation of the Assets or the ability of the BPI to perform its obligations under this Agreement or under the Related Agreements. BPI will promptly give KP-RAHR and APCLARK notice of any such proceeding arising prior to or after the Closing with respect to which it has notice.
